Judge MARTIN (Harry C.)
dissenting.
I concur in No. 78CRS5198, the charge of common law robbery, but must respectfully dissent from the opinion of the majority in the burglary and rape charges.
Upon the conviction of the defendant of burglary in the second degree and second-degree rape, the trial court consolidated *176the cases for judgment and sentenced the defendant to a term of imprisonment “of ten years (10) to life imprisonment in the North Carolina Department of Correction.”
The majority holds this is a sentence of “imprisonment for life” and that under N.C.G.S. 7A-27 this Court does not have jurisdiction of the appeal of these cases because the appeal lies of right directly with the Supreme Court. I cannot agree with this holding.
The sentence imposed was not one of imprisonment for life but rather an indeterminate sentence of from ten years to life. Reference to N.C.G.S. 14-52(a) discloses that the punishment for burglary in the first degree is imprisonment for life. Punishment for burglary in the second degree is imprisonment for not less than seven years nor more than life imprisonment. Second-degree rape is punishable by imprisonment for life or for a term of years. N.C. Gen. Stat. 14-21(2). The punishment for burglary in the second degree and second-degree rape is not a “specific punishment” within the meaning of N.C.G.S. 14-2. See State v. Stimpson, 279 N.C. 716, 185 S.E. 2d 168 (1971). A punishment of life imprisonment is a specific punishment. The trial court could have sentenced the defendant to life imprisonment but chose instead to impose an indeterminate sentence. A typical form of a life sentence is: It is the judgment of the court that the defendant be imprisoned for the term of his natural life in the State’s prison, and this is both the minimum and maximum term. See N.C. Trial Judges’ Bench Book II.11A.4(F) (1979).
The majority states that “when a defendant may serve for life under a sentence,” it is a life sentence. (Emphasis added.) In my opinion, a life sentence is one by which the defendant is ordered by the court to be imprisoned for his natural life and the defendant must serve for the remainder of his natural life, unless sooner released by action of the executive branch of government. The General Assembly has specified that a sentence of life imprisonment shall be considered as a sentence of imprisonment for a term of eighty years. N.C. Gen. Stat. 14-2. The possibility of such early release by way of parole, pardon, commutation or other executive action is not a proper consideration in determining the nature of a sentence.
*177I vote to hold this Court has jurisdiction of the appeals from the burglary and rape convictions.
A careful consideration of the assigned errors on all charges does not disclose any prejudicial error. I find no error in defendant’s trial.